Citation Nr: 1503323	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the 10 percent rating for service-connected residual scarring, status post laparoscopic inguinal hernia repair (hereinafter residual scarring) to 0 percent, effective December 28, 2011, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residual scarring prior to December 28, 2011.

3.  Entitlement to a compensable disability rating for service-connected bilateral inguinal hernias, postoperative repair (hereinafter bilateral hernias), prior to December 28, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair (hereinafter neuralgia), prior to December 28, 2011. 

5.  Entitlement to increased ratings for service-connected bilateral hernias and associated residuals, to include neuralgia and residual scarring, on and after December 28, 2011.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO increased the Veteran's disability rating for bilateral inguinal hernias, status post laparoscopic repair from 0 percent to 10 percent effective the date of his January 2010 claim for an increased rating.  The RO explained that a 10 percent evaluation would be assigned for the Veteran's service-connected hernia condition based on a painful residual scar under Diagnostic Code 7338-7804.

After a VA examination on December 28, 2011, the RO reevaluated the rating for the Veteran's post-operative bilateral hernias in a February 2012 statement of the case. The RO determined that nerve pain rather than scar pain was causing the Veteran's residual symptoms and reduced the rating under Diagnostic Code 7338-7804 to 0 percent effective the date of the 2011 examination.  In addition, the RO assigned a 10 percent rating for right ilio-inguinal neuralgia under Diagnostic Code 7338-8630 effective December 31, 2009 when a treatment record indicated increased pain following the Veteran's 2008 hernia repairs.  In addition, the RO continued the noncompensable rating for bilateral hernias that had been in effect under Diagnostic Code 7338 since the Veteran was originally granted service connection in March 2003.

As a result of the changes in Diagnostic Codes and ratings assigned in the February 2012 statement of the case, the Veteran's combined disability rating increased from 10 percent to 20 percent on January 12, 2010.  However, the rating reduction under Diagnostic Code 7338-7804 on December 28, 2011 had the effect of reducing the Veteran's overall disability rating from 20 percent to 10 percent.  Because of the reduction in the Veteran's overall disability rating, the Board will consider the propriety of that reduction.
  
In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to increased ratings for service-connected bilateral hernias and associated residuals, to include neuralgia and residual scarring on and after December 28, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the February 2012 reduction of the schedular disability rating for service-connected residual scarring, effective December 28, 2011, the disability rating of 10 percent had been in effect for less than five years.

2.  In its February 2012 statement of the case reducing the disability rating for service-connected residual scarring, effective December 28, 2011, the RO failed to meet the due process requirements in executing such a reduction rendering it improper. 
3.  At no time during the appeal period prior to December 28, 2011 did the Veteran have three or more scars that were unstable or painful or a scar that covered an area of at least 12 square inches

4.  During the appeal period and prior to December 28, 2011, the Veteran had not experienced recurrent hernias on either the right or the left side.

5.  Neuralgia was first factually ascertainable in an October 22, 2009 VA treatment record and the Veteran's claim for an increased rating for bilateral hernias and associated residuals was received within 1 year from that date.

6.  During the appeal period and prior to December 28, 2011, the Veteran's service-connected neuralgia was at worst severe and he has been receiving the highest schedular rating available for such disability.


CONCLUSIONS OF LAW

1.  The February 2012 reduction of the Veteran's rating for residual scarring, status post laparoscopic inguinal hernia repair from 10 percent to noncompensable without compliance with the regulatory requirements was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 7338-7804 (2014).

2.  During the appeal period prior to December 28, 2011, the criteria for a disability rating in excess of 10 percent for residual scarring were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7338-7804 (2014).

3.  During the appeal period prior to December 28, 2011, the criteria for a compensable disability evaluation for bilateral hernias were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7338 (2014).

4.  The criteria for a 10 percent disability rating for neuralgia were met as of October 22, 2009; the Veteran is receiving the highest possible rating for neuralgia.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20,  4.124a, Diagnostic Codes 8630, 8730 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2010.  The letter did not contain the specific Diagnostic Codes related to rating hernias, neuralgia or scars; however, the Board finds that during the course of the claim he was provided this information, specifically in a February 2012 statement of the case.  The Board finds that the Veteran was made aware of the evidence necessary to substantiate his claim.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has not identified any outstanding medical evidence that would be pertinent to the question of whether the ratings assigned by the RO prior to December 28, 2011 were appropriate.  

VA examinations were conducted in connection with the claim in April 2010 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a determination in this case concerning the period prior to December 28, 2011.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Priority of the Rating Reduction for Residual Scarring

As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

As discussed in the Introduction section, in January 2010 the Veteran filed a claim for an increased rating, and in September 2010, the RO issued a decision assigning a 10 percent rating for the Veteran's residual scarring effective the date of his claim.  Thereafter, in a February 2012 statement of the case, the RO assigned a separate 10 percent rating for neuralgia with an effective date in December 2009.  This had the effect of increasing the Veteran's combined disability rating to 20 percent, effective January 12, 2010.  Also in February 2012, the RO reduced the Veteran's disability rating for residual scar from 10 percent to 0 percent disabling effective the date of a December 2011 VA examination.  By reducing the rating for the residual scar from 10 percent to 0 percent, the Veteran's combined rating was reduced from 20 percent to 10 percent effective December 28, 2011.  Thus, the Board finds that the notice provisions of  38 C.F.R. § 3.105(e) apply in this case.

Here, the reduction  of the Veteran's rating was made without 1) a proposal notice, 2) a 60 day period to submit any additional evidence to show that his rating should not be reduced, or 3) any mention of a predetermination hearing.  Further, it was made effective before the date of the statement of the case, i.e. long before the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action would have expired.

Based on the foregoing, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 to 0 percent for residual scarring.  As such, the reduction was improper and the 10 percent rating for residual scarring is restored.


III.  Increased Ratings Generally  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the relevant time period for evidence that must be addressed in the adjudication of the appeal begins January 12, 2009, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2014) (stating that an increase in disability compensation will be awarded the "[e]arliest date as of which is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.")

IV.  Entitlement to Increased Ratings 

Service treatment records indicate the Veteran had a right inguinal hernia and was assigned to temporary limited duty in August 1976.    It was noted that on August 27, 1976, he had a hernia repair.  Thereafter, on October 1, 1976, he had surgery for a left inguinal hernia.

In January 2004, service connection was granted for bilateral inguinal hernias, effective March 20, 2003.  A noncompensable disability rating was assigned under Diagnostic Code (DC) 7338.  On January 12, 2010, the Veteran filed a claim requesting service connection for "difficulties stemming from a hernia operation".  The RO interpreted this as a claim for an increased rating for bilateral inguinal hernias.  

The RO reviewed private treatment reports from dated in 2008.  The records revealed complaints of groin pain.  A treatment note from Dr. W. dated September 23, 2008 indicated the Veteran was status post laparoscopic bilateral inguinal hernia repair and that his incisions were well healed.  A VA treatment record dated in September 2009 revealed continuing pain from the surgical repair of a hernia on the right side.

In April 2010, the Veteran underwent a VA examination.  The examiner understood that the Veteran was seeking an increased rating for his service-connected inguinal hernia condition.  It was noted that the Veteran had a laparoscopic repair of right and left hernias in 2008 and the Veteran related "chronic pain at site."  The examiner noted that the Veteran had problems lifting and carrying and experienced pain.  The examiner also considered the scar caused by his hernia operation on the right.  The scar caused by hernia repair on the left was not addressed.  As to a scar on the right side, the examiner noted there was pain.  Skin breakdown or other symptoms were not noted.  The scar was noted to be 0.2 centimeters wide and 10 centimeters long.  The Veteran indicated there was pain on palpation.  The scar was linear and stable.  There was no inflammation, edema, keloid formation or underlying soft tissue damage.  The scar was not noted to be elevated or depressed; texture of the scarred area was normal.  The scar was noted to be brown in color with pigmentation of less than 6 square inches (39 square centimeters).  

In September 2010, the RO increased the Veteran's rating for bilateral hernias from 0 percent disabling to 10 percent based on the painful scar on the right side.  The RO assigned a hyphenated diagnostic code, specifically DC 7338-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.

In November 2010, the Veteran indicated his disagreement with a 10 percent rating for "bilateral hernia" since the rating did not take into account the left side hernia repair.  He indicated his belief that he would need a third surgery and that it would be revealed that the cause of the pain on the right side would be found to be "a nerve entangled in the mesh in [the] groin area from mesh used to repair both hernias."

A November 2010 CT scan did not indicate an abnormality to explain the Veteran's right groin pain.  In an August 2011 VA treatment record, the Veteran indicated he was experiencing "burning, dull, stabbing, throbbing, numbing" in his right groin that radiated.  He denied numbness or weakness in the left groin.  He was scheduled for a right ilio-inguinal nerve block.  A November 2011 VA treatment record indicated right ilio-inguinal neuralgia and right genitofemoral nerve neuralgia that was temporarily relieved by a nerve block.

In December 2011, the Veteran had another VA examination.  The Veteran related pain on the right side that kept him up at night.  He indicated that the more physical activity he did the worse the pain became.  The pain was located in the right inguinal area with radiation to the right medial thigh.  An examination revealed the Veteran did not currently have hernias and there was no need for a supporting belt or truss.  No tenderness was noted on palpation of the bilateral inguinal areas.
The VA examiner also examined the Veteran's scars.  Three scars were identified.  One on the right side was noted to be 5.5 centimeters in length.  The second was a scar on the abdomen noted to be 1 centimeter distal to the umbilicus and 1 centimeter in length.  The third was another scar on the abdomen that was six centimeters distal to the umbilicus and also noted to be 1 centimeter in length.  None of the scars were noted to be unstable or painful and there was no frequent loss of covering of skin over the scars. 

In February 2012, the RO reevaluated the rating for the Veteran's bilateral hernias in a statement of the case.  It was determined that the current 10 percent evaluation assigned would be continued with separate evaluations. The RO explained that the Veteran would receive a rating for the bilateral hernias under DC 7338, for residual scarring under DC 7338-7804 and for right ilio-inguinal neuralgia under DC 7338-8630.  

In the statement of the case, a noncompensable rating under DC 7338 was continued from March 10, 2003, the date of the grant of service connection for bilateral hernias.  The RO determined this noncompensable rating was appropriate because there were no medical findings that either hernia had recurred or that a belt or truss was medically required.  Based on the December 2011 examination report, the RO reduced the 10 percent rating for residual scarring to noncompensable because the examiner noted the scars were not painful and the evidence suggested that the pain on the Veteran's right side was actually being caused by neuralgia and not by any of his post-operative scars.  Pursuant to DC 7338-8630, the RO awarded a separate 10 percent evaluation for neuralgia based on the severity of the neuropathic pain that required ongoing treatment without relief.  The RO determined such symptoms were on par with a severe level of incomplete paralysis.  The RO determined the effective date of the rating for neuralgia would be December 31, 2009, the date the Veteran was evaluated at VA for an increase in pain at the surgical site of the right inguinal hernia.  

As discussed previously in this decision, the Board finds that the reduction of the 10 percent rating for residual scarring without notice to the Veteran was improper.  Thus, the 10 percent rating must be restored and the question then becomes whether the Veteran was entitled to a rating in excess of 10 percent at any time during the appeal period, i.e. after January 12, 2009, and prior to December 28, 2011.  

Diagnostic Codes 7800 to 7805 pertain to scars.  DC 7800 pertains to disfigurement of the head, face, or neck and is not relevant in this case.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

Based on the schedular criteria for scars and the medical evidence of record, the Board finds that because the Veteran does not have three or four unstable or painful scars or a scar that covers an area of at least 12 square inches, a rating in excess of 10 percent is not warranted at any time between January 12, 2009 and December 28, 2011.

The Veteran's service-connected bilateral hernias are currently evaluated as noncompensable under DC 7338.  Under DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable. An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable. A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  Pertinent to the Veteran's claim, a Note to Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114 .

Based on the schedular criteria and the medical evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected bilateral inguinal hernia repair pursuant to DC 7338 at any time between January 12, 2009 and December 28, 2011.  This is because there is no evidence that he had a hernia that recurred after his operation in 2008.

Disabilities of the ilio-inguinal nerve are rated under 38 C.F.R. § 4.124a , Diagnostic Codes 8530 (paralysis), 8630 (neuritis), 8730 (neuralgia), and 8540 (soft tissue sarcoma).  The RO has assigned the Veteran's right ilio-inguinal neuralgia a 10 percent disability rating under DC 8630, the Diagnostic Code used to evaluate neuritis of the ilio-inguinal nerve.  Although DC 8730 is the code for neuralgia, there is no prejudice to the Veteran.  Under both Codes, a maximum 10 percent rating is warranted for severe to complete paralysis of the ilio-inguinal nerve. Currently, and throughout the appeal period, the Veteran has been receiving the maximum schedular evaluation for neuralgia of the ilio-inguinal nerve and there is no showing that the disorder is more than severe or that the rating criteria fails to adequately compensate the Veteran for the disorder prior to December 28, 2011.  Notably, however, the Board notes the RO's reasoning for assigning an effective date of December 31, 2009 based on a VA treatment record in which the Veteran was evaluated for an increase in pain at the surgical site of the right inguinal hernia.  The Board finds that on that date the Veteran was continued on morphine sulfate for pain control and the VA treatment record indicating follow up for groin pain at the surgical site was actually dated October 22, 2009.  Thus, because October 22, 2009 is within the applicable appeal period and a claim for increase was filed within 1 year, the Board will grant a 10 percent disability rating for neuralgia back to October 22, 2009 but no earlier pursuant to 38 C.F.R. § 3.400(o)(2).

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis for either hernia or for residuals of the hernia repairs, to include residual scarring and neuralgia. See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to inguinal hernias and scars, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities discussed in this decision are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At the time of his April 2010 VA examination, the Veteran was noted to be employed full time. In a VA treatment record dated in August 2011, the Veteran indicated he was working fulltime as an electrician.  At his December 2011 examination, the Veteran indicated he was a computer technician and the significant pain in his right inguinal region with its radiation reduced his ability to focus on his work and that he was often fatigued from the pain he experienced.  Such evidence demonstrates that during the appeal period and prior to December 28, 2011, the Veteran was able to sustain and follow substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record. 
ORDER

A 10 percent disability rating (but no higher) for service-connected residual scarring, status post laparoscopic inguinal hernia repair is restored, effective December 28, 2011.

Entitlement to a disability rating in excess of 10 percent for service-connected residual scarring, status post laparoscopic inguinal hernia repair prior to December 28, 2011 is denied.  

Entitlement to a compensable disability rating for service-connected bilateral inguinal hernias prior to December 28, 2011 is denied.

Entitlement to a disability rating of 10 percent (but no higher) for service-connected right ilio-inguinal neuralgia, post-operative repair, is granted from October 22, 2009, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Entitlement to increased ratings for service-connected bilateral hernias and associated residuals, to include neuralgia and residual scarring, on and after December 28, 2011.

Reason for Remand: To schedule the Veteran for a VA examination.

In March 2013, the Veteran testified at a hearing before the Board.  When asked if he was wearing a belt or truss, he indicated he was told by his doctor to purchase one.  He indicated the pain was much worse at night and interrupted his sleep.  In addition, he stated his range of motion was reduced on the right side.  He indicated that the pain curbed his quality of life, affected the time he played with his children, and played a part in the end of his marriage.  He feared people at his job thought he was not doing his part.  As to his right side scar, he indicated it was painful "in that area" to the touch.

It is unclear whether the Veteran currently has a hernia, especially in light of his testimony in 2013 that he purchased a belt.  In addition, there is evidence of limited motion and increased pain.  Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

On remand, the RO should schedule the Veteran for a VA examination, associate outstanding VA treatment records with the claims file and give the Veteran the opportunity to provide authorization for VA to locate any outstanding private treatment records or to submit them himself.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment record with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his service-connected lumbar spine disability that are not already of record.  Request any records properly identified by the Veteran.  

3.  After the above development has been completed, and records are obtained to extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected bilateral inguinal hernias, post-operative repair, his service-connected residual scarring, post-operative repair and service-connected right ilio-inguinal neuralgia, post-operative repair.

The claims file should be made available for review, and the examination report should reflect that such review occurred, to include files in Virtual VA such as the March 2013 hearing transcript.
		
The examiner should note whether a hernia or hernias is/are present, whether any such hernia is reducible and the size of any such hernia.  In addition, the examiner should indicate whether the Veteran is required to wear a belt or truss for support.

The examiner should indicate the location and size of any and all scars resulting from the Veteran's bilateral inguinal hernia repairs.  The examiner should note whether such scars are associated with underlying soft tissue damage, whether there is frequent loss of covering of the skin over the scar (i.e., unstable), or whether the scars are painful on examination. 

The examiner should also indicate whether there is limitation of function as a result of any scar and, if so, describe such limitation in detail. The examiner should also indicate whether there are any other disabling effects, per Diagnostic Code 7805.

All neurologic manifestations attributable to the service-connected bilateral inguinal hernias, post-operative repair, shall be identified.  The examiner shall specifically note any nerve affected by complete or partial paralysis, neuritis, or neuralgia.  For each such nerve affected by incomplete paralysis, neuritis or neuralgia, the examiner should note whether such is mild, moderate, moderately severe, or severe.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his post-operative hernias, residual scarring and neuralgia and what impact those have on his occupational functioning and ability to maintain substantially gainful employment.

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


